Citation Nr: 1022241	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-18 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for disability 
resulting from psychiatric disease other than PTSD.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue of entitlement to service connection for disability 
resulting from psychiatric disease other than PTSD addressed 
in the REMAND portion of the decision below and is REMANDED 
to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

An inservice stressor has not been verified.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in- service 
stressor depends upon whether the veteran engaged in combat 
with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

In contrast, where "VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  In such cases, the record must 
contain corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
However, the occurrence of an inservice stressor cannot be 
corroborated solely on the basis of an after-the-fact medical 
nexus opinion.  Id. at 396.  

The Veteran asserts that he suffers from PTSD as the result 
of enemy attacks while serving as an aircraft mechanic in 
Ubon, Thailand.  He first reported this in a March 2004 
letter, stating that during an attack involving rockets, 
mortar, and grenades him and fellow soldiers were told to 
report to bunker locations and were issued weapons.  He 
stated that he saw a friend, who he identified as Sergeant 
"B", die unexpectedly the weekend of the attack.  

Following VA's request for specific information at to this 
reported stressor, the Veteran reported in a statement 
received March 31, 2006, that the date of the attack was 
between March and October 1970 and that Sergeant B died 
August 1970.  In a statement received April 18, 2006, the 
Veteran reported that the attack occurred between 
approximately November 15, 1970 and December 1970 and that 
Sergeant B's death occurred during the same period.  He 
reported that both he and Sergeant B were assigned to the 8th 
Field Maintenance Squadron.  

To the extent that this could be construed as a statement on 
the Veteran's part that he engaged in combat with the enemy, 
the Board finds that his statement, in this regard, is 
outweighed by other evidence of record.  This includes his 
report of the attack when compared with more probative 
evidence which tends to show that the attack did not occur, 
as well as his service personnel records and DD 214 which 
show that he served in the U.S. Air Force and that his 
occupation during his service in Thailand was an aircraft 
repairman servicing the hydraulic systems of aircraft.  This 
occupation is obviously one for which engagement in combat 
with the enemy would be unlikely, particularly in Thailand.  

Additionally, there is no evidence that he was ever awarded 
any medal or other award indicative of combat.  His personnel 
records, including his evaluations, are consistent with 
aircraft repair and inconsistent with engagement in combat 
with the enemy.  As is explained in detail further along in 
the instant document, the Veteran's description of the battle 
he alleges gave rise to his PTSD has not been verified.  
Indeed, research has failed to disclose any attack at the 
base that the Veteran alleges he experienced the attack 
during the time period that he was at the base, providing 
factual evidence against this claim.  

Finally, he has provided conflicting dates as to the attack, 
stating that the attack took place in March and October 1970, 
between November and December 1970, on July 13, 1970, and 
that Sergeant B died in August 1970.  These conflicting 
reports impact negatively on the Veteran's credibility.  For 
these reasons the Board finds that the Veteran did not engage 
in combat with the enemy.  Hence, his reported inservice 
stressor must be verified by evidence other than his own 
statements.  

Of record is a document titled "PTSD STRESSOR // AO 
WORKSHEET" which states that no information could be found 
on Sergeant Belany or an attack in August 1970 at Ubon 
Thailand, but that an attack in January 1970 at Ubon Thailand 
had been verified (a time prior to when the Veteran arrived 
at that location).  This document is annotated with several 
handwritten dates; the latest is May 3, 2006 with a reference 
to a formal finding.  The formal finding is a memorandum 
which provides that the information provided by the Veteran 
was insufficient to send U.S. Army and Joint Services Records 
Research Center (JSRRC) for stressor verification.  The Board 
would go further, finding that these facts provide 
affirmative evidence against his claim.    

Also of record is a March 2007 deferred rating sheet which 
includes an explanation for the deferral was necessary 
because there was no record of evidence or indication that 
the Ubon Air Force base in Thailand was ever attacked by 
North Vietnamese.  

Noting what could be deemed discrepancies in these documents 
and determining that this development was not sufficient, in 
March 2009 the Board remanded the issue of service connection 
for PTSD for additional development.  The Board instructed 
that VA send the Veteran and his representative a letter 
asking for clarification of the dates of the alleged attacks 
and of the date of death of Sergeant B.  The Board also 
instructed that the Veteran must be asked to provide typed or 
printed spellings of Sergeant Belany's name.  Additionally, 
the Board instructed that if the requested information was 
provided, a summary of the claimed stressors should be 
prepared and submitted to the JSRRC for stressor 
verification.  

In October 2009 VA sent a letter to the Veteran and his 
representative in compliance with the Board's instructions.  
The Veteran's attorney submitted a memorandum dated in 
December 2009 in which he identified the location of the 
military installation as the 8th Field Maintenance Squadron, 
Ubon Air Field, Thailand (PACAF), that the Veteran served 
there from March 2, 1970 through April 26, 1971, and listed 
several possible spellings of the name previously identified 
as that of Sergeant "B" by the Veteran.  He also submitted 
additional documents.

One of the enclosed documents is a three page performance 
report that was already of record.  The other is one page 
from a world wide web site with an address of http :// 
kalaniosullivan.com/KunsanAB/8thFW/Howitwasb1a4.html and 
titled "Dogs Added to the Wolf Pack."  This documents 
states that there were sapper attacks on July 28, 1969, July 
13, 1970, and June 4, 1972.  The July 1970 attack is 
described as reports of 16 armed men approaching the base, a 
mortar pit coming under fire, and one sapper killed at the 
fence line with the satchel charges strapped to his body 
blown up.  A heading at the top of the page provides that the 
article was found on Vietnam Security Police Association: 
Ubon provided by the 8th Wing Historian, and identifies an 
individual.  

Also of record is a March 10, 2010 memorandum on VA 
letterhead which apparently is a boilerplate memorandum.  
This follows from the fact that the typewritten part of the 
memorandum is very similar to the earlier memorandum 
(described above) and states that the information was 
insufficient to submit to the JSRRC for verification.  
However, handwritten in ink is the following:  "Information 
was sent to JSRRC to research.  JSRRC responded to our 
inquiry and was unable to concede stressor."  

Given this annotation, the Board finds that the matter was 
indeed submitted to the JSRRC for stressor verification.  

Attached to this memorandum and dated that same month are 
seven pages from the Defense Personnel Records Information 
Retrieval System (DPRIS) and a two page "PTSD STRESSOR // AO 
WORKSHEET."  The PTSD worksheet notes the seven different 
spellings of Sergeant B's name, includes a date of incident 
of a sapper attack on July 13, 1970 and a date of death of 
the sergeant of August 1970, as well as the dates of the 
Veteran's service at Ubon Thailand and the unit to which he 
was assigned.  In short, all of the information presented by 
the Veteran's attorney was provided to the researchers.  

The DPRIS sheets documents that research was conducted on the 
March to September 1970 history submitted by the 8th Tactical 
Fighter Wing which was the higher headquarters of the 8th 
Field Maintenance Squadron.  There was no report of a July 
1970 sapper attack, but there was a report of a January 13, 
1970 attack by five or six insurgents during which five enemy 
attackers were killed and one US Air Force dog handler was 
wounded.  No other attacks were reported in the January to 
September 1970 timer frame.  Research was also conducted as 
to available U.S. Air Force casualty data, but that research 
failed to document that a Sergeant B, with any of the 
spellings of his last name, was killed in action during an 
attack at the Air Force base at Ubon Thailand during March to 
September 1970.  

In short, the research failed to verify the alleged inservice 
stressor identified by the Veteran.  

The Board finds the research conducted on the history 
submitted by the 8th Tactical Fighter Wing to be more 
probative than the document submitted by the Veteran's 
attorney in December 2009.  This is because the latter was 
not based directly on official records, but rather comes 
through a much less disciplined path.  Additionally, the days 
referred to, the 13th of a month, are the same and the first 
letter of the month "J" is the same in the two reports.  
The Board finds it more likely that the attenuated report 
submitted by the Veteran's attorney is less reliable than the 
research conducted on official records.  

Furthermore, the "sapper" attack does not resemble the 
description the Veteran provided of the attack.  

Additionally, and perhaps more important than any of the 
above, there is no report of a death of anyone with a name 
even remotely similar to that given for Sergeant B.  Simply 
stated, if a U.S. servicemen died in attack the VA should be 
able to verify that fact with great ease.  The fact that we 
can not only provides highly probative factual evidence 
against the Veteran's claim.

Further, associated with the claims file are the Veteran's 
service personnel and service treatment records.  These 
records do not make any mention of an attack, providing 
limited evidence against this claim.  

Service treatment records document that in 1971 he underwent 
psychiatric evaluation.  He complained of being extremely 
frustrated and unfairly treated in his present job 
assignment.  As stress factors he reported the following:  
"(1) he feels he is carrying a disproportionately heavy 
share of the work load compared to his Sgt associate, (2) he 
feels overtly discriminated against by his supervisor and 
believes that all other Negro members know about it, but he 
is more verbally accusing, (3) the patient states that he has 
spoken repeatedly to his first sergeant, and talked with his 
commander about his extreme dissatisfaction."  An impression 
was rendered of "Adjustment reaction."  There are no 
findings of anything resembling PTSD or any mention of any 
attack or death of anyone.  A November 1972 mental health 
evaluation yielded that the Veteran had a situational 
reaction.  The physician reported that the Veteran felt 
himself unreliable to work on aircraft because of personal 
problems.  

At separation from active duty in March 1976, the Veteran 
received a normal clinical psychiatric evaluation.  On his 
report of medical history at that time he indicated that he 
did not then have nor had ever had nervous trouble of any 
sort, depression or excessive worry, or frequent trouble 
sleeping.  He made no mention of any attack or death in these 
reports.  

These records show tend to show that the Veteran did not have 
any psychiatric symptoms attributed to an attack or a death 
during service.  These records do not document any attack or 
death.  These records do not corroborate the Veteran's 
alleged inservice stressor.  What are described as 
"stressors" in the 1971 report are not events and are not 
at all related to what he has alleged gave rise to his PTSD.  
Rather, the 1971 report documents that he was frustrated over 
his perception of unfair treatment and the earlier report 
documents that he had personal problems.  Hence, these 
records are found to be factual evidence against his claim.  

Based on the above, the Board finds that the preponderance of 
the evidence shows the Veteran's alleged inservice stressor 
is not verified.  Hence, his appeal as to the issue of 
service connection for PTSD must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims  (Veterans Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in November 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  A letter sent to the Veteran in October 
2009 provided additional notice.  Moreover, the Veteran is 
represented by an attorney and has provided extensive 
argument as to the element lacking in this claim.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
and personnel records, VA treatment records.  Private 
treatment records are also associated with the claims file.  

VA did not afford the Veteran an examination or obtain an 
expert opinion in this case.  Here, the alleged inservice 
stressor has not been verified.  Therefore, the evidence does 
not establish that the alleged inservice event, disease, or 
injury occurred.  Hence, VA's duty to provide an examination 
or obtain and expert opinion has not been triggered.  

Also considered by the Board is the Veteran's attorney's 
suggestion, in a December 2009 memorandum, that VA obtain a 
roster of service personnel for January through December 1970 
or for the month of August 1970 as part of its research into 
the Veteran's alleged inservice stressor.  VA's duty to 
assist is not dictated by suggestions of claimants' 
representatives.  Here, VA has seen to it that sufficient 
research was conducted in an effort to verify the occurrence 
of the alleged inservice stressors.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal as to service connection for PTSD is denied.  


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court 
explained that in cases where a layperson claims VA 
disability benefits and identifies PTSD as the disease giving 
rise to the disability, VA should broadly construe the claim 
as one for disability resulting from any diagnosed 
psychiatric disease.  

A review of the record shows that in July 2005 the Veteran 
was diagnosed with not only PTSD but also Major Depressive 
disorder.  The RO has not yet addressed the question of 
whether service connection is warranted for disability 
resulting from this diagnosed disease.  The Veterans Court 
has held as follows:  

when the Board addresses a question that 
had not been addressed by the RO, it must 
consider whether the claimant has been 
given adequate notice of the need to 
submit evidence or argument on that 
question and an opportunity to submit 
such evidence and argument and to address 
that question at a hearing, and, if not, 
whether the claimant has been prejudiced 
thereby.  

Bernard v. Brown,  4 Vet.App. 384, 394 (1993).  

In the instant case the Board has determined that prejudice 
could result to the Veteran if the Board were to address this 
question in the first instance.  The Board has jurisdiction 
to remand this matter because the Veteran's appeal 
encompasses this question in light of the recent Court 
decision.  Furthermore, if the RO determines that service 
connection is not warranted for disability resulting from 
psychiatric disease other than PTSD, the Veteran does not 
need to initiate or perfect another appeal in order for the 
Board to review this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
consistent with the VCAA as to whether 
service connection is warranted for 
disability resulting from psychiatric 
disease other than PTSD.  

2.  Then, adjudicate the question of 
whether service connection is warranted 
for disability resulting from psychiatric 
disease other than PTSD.  If the benefit 
sought is not granted, return the matter 
to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


